Case: 19-30738      Document: 00515668684          Page: 1     Date Filed: 12/10/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      December 10, 2020
                                    No. 19-30738                         Lyle W. Cayce
                                                                              Clerk

   Derrick B. Pierre,

                                                             Plaintiff—Appellant,

                                        versus

   Local Rule Policy Maker for the First Circuit Court of
   Appeal,

                                                             Defendant—Appellee.


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:18-CV-1094


   Before Stewart, Graves, and Higginson, Circuit Judges.
   Per Curiam:*
          Derrick B. Pierre, Louisiana prisoner # 315407, seeks leave to proceed
   in forma pauperis (IFP) on appeal from the district court’s dismissal of his
   42 U.S.C. § 1983 civil rights complaint for failure to state a claim. By moving
   to proceed IFP, Pierre is challenging the district court’s certification that his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30738      Document: 00515668684           Page: 2     Date Filed: 12/10/2020




                                     No. 19-30738


   appeal was not taken in good faith. Baugh v. Taylor, 117 F.3d 197, 202 (5th
   Cir. 1997). Our inquiry into Pierre’s good faith “is limited to whether the
   appeal involves legal points arguable on their merits.” Howard v. King, 707
   F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citation omitted).
          To state a claim under § 1983, a plaintiff must allege “that [he was]
   deprived of a right secured by the Constitution or laws of the United States,
   and that the alleged deprivation was committed under color of state law.”
   Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999). A violation of
   state law standing alone does not establish a violation of federal constitutional
   law. See Giovanni v. Lynn, 48 F.3d 908, 912-13 (5th Cir. 1995). A complaint
   fails to state a claim on which relief may be granted when it does not
   “contain[] sufficient factual matter, accepted as true, to state a claim to relief
   that is plausible on its face.” Legate v. Livingston, 822 F.3d 207, 210 (5th
   Cir. 2016) (internal quotation marks and citation omitted).
          The district court dismissed Pierre’s complaint because the gravamen
   of it is that the local rules adopted by the Louisiana Court of Appeals for the
   First Circuit interfered with his rights to a complete appeal, due process, and
   equal protection by failing to require the automatic inclusion of multiple bill
   hearing transcripts in the appellate record. He therefore asked the district
   court to order the First Circuit to retroactively adopt and implement such a
   rule. However, as the district court noted, a federal court does “not sit as a
   super state supreme court” or “act as an arm” of the state appellate courts.
   Smith v. McCotter, 786 F.2d 697, 700 (5th Cir. 1986) (internal quotation
   marks omitted) (habeas case). Furthermore, the Louisiana Supreme Court
   is the only court vested with supervisory jurisdiction over the other Louisiana
   state courts. See La. Const. art. 5, § 5(A). Thus, the district court
   appropriately determined that it could not order the First Circuit to adopt
   any rules, procedural or otherwise. Moreover, to the extent that Pierre
   ultimately seeks another opportunity to appeal his conviction and



                                           2
Case: 19-30738        Document: 00515668684        Page: 3    Date Filed: 12/10/2020




                                    No. 19-30738


   sentence, any claims that challenge the fact or duration of his incarceration
   must be brought in a habeas corpus proceeding. See Preiser v. Rodriguez, 411
   U.S. 475, 500 (1973).
          In light of the foregoing, Pierre has failed to show that he will present
   a nonfrivolous issue on appeal. See Howard, 707 F.2d at 220. Accordingly,
   Pierre’s IFP motion is DENIED. Additionally, because this appeal is
   frivolous, it is DISMISSED. See 5th Cir. R. 42.2; Baugh, 117 F.3d at
   202 n.24. The district court’s dismissal of Pierre’s complaint and our
   dismissal of this appeal both count as strikes under 28 U.S.C. § 1915(g). See
   Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015).               Pierre is
   CAUTIONED that if he accumulates three strikes, he will not be allowed
   to proceed IFP in any civil action or appeal filed while he is detained or
   incarcerated in any facility unless he is under imminent danger of serious
   physical injury.




                                          3